— Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about September 5, 1990, which granted the motion by plaintiff Central Federal Savings, FSB ("Central Federal”) for a preliminary injunction, unanimously affirmed, with costs.
Plaintiff Central Federal established its entitlement to a preliminary injunction, enjoining defendant Ruth Banchik from transferring any funds deposited by her with defendants National Westminster Bank and Dime Savings Bank of New York, during the pendency of the underlying action by plaintiff, seeking to impress a trust upon the aformentioned funds (Grant Co. v Srogi, 52 NY2d 496).
*483Specifically, the likelihood of plaintiffs success on the merits was established by, inter alia, the July 7, 1988, letter agreement between the parties requiring $200,000 as substitute collateral for the mortgage on certain real property owned by defendant Banchik’s husband, and by the $200,000 bank check deposited with plaintiff Central Federal on the same date.
Defendant Banchik’s failure to timely raise an objection to the alleged improper venue constituted a waiver of that relief as a matter of right (Callanan Indus. v Sovereign Constr. Co., 44 AD2d 292). Concur — Milonas, J. P., Ellerin, Asch and Rubin, JJ.